DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 07/29/2022 has been entered and made of record. Claims 1-14 were amended. Claims 1-15 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0253909) in view of Rahmes et al. (US 2013/0202193) and Wolf et al. (US 2020/0050839).
Regarding claim 1, Chen teaches/suggests: A method of generating points of a 3D scene from a depth image, the method comprising: 
a current pixel of the depth image (Chen [0038]: “The determination unit 113 is configured to determine a correspondence between a feature point in the at least a part of the predetermined three-dimensional model obtained by the acquisition unit 111 and a pixel of the depth map obtained by the acquisition unit 111.”); and 
a current point associated with the current pixel of the depth image (Chen [0039]: “The above-described projection process may provide a dense correspondence between the pixels and the voxels, that is, a voxel projected to an image plane is considered to be corresponding to a pixel onto which the voxel is projected;” [0048]: “…obtaining one pixel position corresponding to the feature point by a coordinate averaging; dividing a three-dimensional space into voxels, converting the depth map into a three-dimensional point cloud … a voxel with a value serves as a feature point of the reconstructed three-dimensional model.”).
Chen does not teach/suggest:
generating at least one additional point of the 3D scene in addition to a current point associated with the current pixel of the depth image.
Rahmes, however, teaches/suggests:
generating at least one additional point of the 3D scene in addition to a current point associated with the current pixel of the depth image (Rahmes [0033]: “For example, this may occur when there are gaps or voids in the data. This scenario is illustrated in FIG. 6, which shows an arrangement of points 602 which almost form a level 2 fractal, but fail to do so because there is a point missing in one voxel (i.e., voxel 606 in this example). By adding the missing point in voxel 606, the pattern of points is completed so as to form a level 2 fractal 604.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the voxels of Chen in which missing points are added as taught/suggested by Rahmes to fill gaps/voids in the data.

Nor does Chen teach/suggest:
for a current pixel of the depth image, comparing depth information associated with the current pixel with depth information associated with pixels spatially adjacent to the current pixel in the depth image; and 
when the difference of depth between the current pixel and an adjacent pixel is greater than a first value and less than a second value, generating at least one additional point of the 3D scene in addition to a current point associated with the current pixel of the depth image, a number of additional points depending on the difference of depth.
Wolf, however, teaches/suggests:
for a current pixel of the depth image, comparing depth information associated with the current pixel with depth information associated with pixels spatially adjacent to the current pixel in the depth image (Wolf [0067]: “Processing may include segmenting the image based on the depth. For example, if two neighboring pixels have depth differences exceeding a predetermined threshold, the pixels may be considered as belonging to different objects, while if the depths are the same or close enough, for example the difference is below a predetermined value, the points may be considered as belonging to the same object.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the system of Chen to compare depth differences as taught/suggested by Wolf for segmenting the depth map. As such, Chen as modified by Rahmes and Wolf teaches/suggests:
when the difference of depth between the current pixel and an adjacent pixel is greater than a first value and less than a second value, generating at least one additional point of the 3D scene in addition to a current point associated with the current pixel of the depth image, a number of additional points depending on the difference of depth (Rahmes [0033]: “For example, this may occur when there are gaps or voids in the data. This scenario is illustrated in FIG. 6, which shows an arrangement of points 602 which almost form a level 2 fractal, but fail to do so because there is a point missing in one voxel (i.e., voxel 606 in this example). By adding the missing point in voxel 606, the pattern of points is completed so as to form a level 2 fractal 604;” Wolf [0067]: “Processing may include segmenting the image based on the depth. For example, if two neighboring pixels have depth differences exceeding a predetermined threshold, the pixels may be considered as belonging to different objects, while if the depths are the same or close enough, for example the difference is below a predetermined value, the points may be considered as belonging to the same object.” [The depth difference below the predetermined value, i.e., greater than 0 and less than the predetermined value, meets the claimed difference. In view of Rahmes and Wolf, the number of voxels corresponding to the current pixel would be the depth difference. Thus, the number of additional points would be fewer than or equal to the depth difference minus the current point.]).

Regarding claim 2, Chen as modified by Rahmes and Wolf teaches/suggests: The method of claim 1, further comprising selecting the adjacent pixel having the greatest depth difference with the current pixel among the adjacent pixels having a depth difference with the current pixel comprised between the first value and the second value, the number of generated additional points depending from the greatest depth difference (Rahmes [0033]: “For example, this may occur when there are gaps or voids in the data. This scenario is illustrated in FIG. 6, which shows an arrangement of points 602 which almost form a level 2 fractal, but fail to do so because there is a point missing in one voxel (i.e., voxel 606 in this example). By adding the missing point in voxel 606, the pattern of points is completed so as to form a level 2 fractal 604;” Wolf [0067]: “Processing may include segmenting the image based on the depth. For example, if two neighboring pixels have depth differences exceeding a predetermined threshold, the pixels may be considered as belonging to different objects, while if the depths are the same or close enough, for example the difference is below a predetermined value, the points may be considered as belonging to the same object.”). In view of Rahmes and Wolf, the number of voxels corresponding to the current pixel would be the greatest depth difference. Thus, the number of additional points would be fewer than or equal to the greatest depth difference minus the current point. The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Chen as modified by Rahmes and Wolf teaches/suggests: The method of claim 1, wherein, a volume unit is associated with a point of the 3D scene (Chen [0048]: “…obtaining one pixel position corresponding to the feature point by a coordinate averaging; dividing a three-dimensional space into voxels, converting the depth map into a three-dimensional point cloud … a voxel with a value serves as a feature point of the reconstructed three-dimensional model.”), the depth difference corresponding to a number of volume units, and the number of generated points corresponds to the depth difference minus 1 (Rahmes [0033]: “For example, this may occur when there are gaps or voids in the data. This scenario is illustrated in FIG. 6, which shows an arrangement of points 602 which almost form a level 2 fractal, but fail to do so because there is a point missing in one voxel (i.e., voxel 606 in this example). By adding the missing point in voxel 606, the pattern of points is completed so as to form a level 2 fractal 604;” Wolf [0067]: “Processing may include segmenting the image based on the depth. For example, if two neighboring pixels have depth differences exceeding a predetermined threshold, the pixels may be considered as belonging to different objects, while if the depths are the same or close enough, for example the difference is below a predetermined value, the points may be considered as belonging to the same object.”). In view of Rahmes and Wolf, the number of voxels corresponding to the current pixel would be the depth difference. Thus, the number of additional points would be fewer than or equal to the depth difference minus the current point. The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Chen as modified by Rahmes and Wolf teaches/suggests: The method of claim 1, further comprising determining attributes to be associated with the at least one additional point, the attributes being determined from attributes associated with the current point and with the adjacent pixel (Chen [0048]: “…converting the depth map into a three-dimensional point cloud;” Rahmes [0033]: “For example, this may occur when there are gaps or voids in the data. This scenario is illustrated in FIG. 6, which shows an arrangement of points 602 which almost form a level 2 fractal, but fail to do so because there is a point missing in one voxel (i.e., voxel 606 in this example). By adding the missing point in voxel 606, the pattern of points is completed so as to form a level 2 fractal 604;” Wolf [0067]: “Processing may include segmenting the image based on the depth. For example, if two neighboring pixels have depth differences exceeding a predetermined threshold, the pixels may be considered as belonging to different objects, while if the depths are the same or close enough, for example the difference is below a predetermined value, the points may be considered as belonging to the same object.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Chen as modified by Rahmes and Wolf teaches/suggests: The method of claim 4, wherein the attributes to be associated with the at least one additional point comprise depth information and/or texture information (Chen [0048]: “…converting the depth map into a three-dimensional point cloud.”).

Regarding claim 7, Chen as modified by Rahmes and Wolf teaches/suggests: The method of claim 1, wherein the points of the 3D scene are part of a point cloud (Chen [0048]: “…converting the depth map into a three-dimensional point cloud.”).

Claims 8-12, and 14 recite limitations similar in scope to those of claims 1-5, and 7, respectively, and are rejected for the same reason(s). Chen as modified by Rahmes and Wolf further teaches/suggests a memory associated with at least a processor (Chen [0117]: “In FIG. 10, a central processing unit (that is CPU) 1001 executes various processing of a program stored in a Read Only Memory (ROM) 1002 or a program loaded to a Random Access Memory (RAM) 1003 from a storage section 1008.”).

Regarding claim 15, Chen as modified by Rahmes and Wolf teaches/suggests: A non-transitory processor readable medium having stored therein instructions for causing a processor to perform the method of claim 1 (Chen [0117]: “In FIG. 10, a central processing unit (that is CPU) 1001 executes various processing of a program stored in a Read Only Memory (ROM) 1002 or a program loaded to a Random Access Memory (RAM) 1003 from a storage section 1008.”). See the treatment of claim 1 above.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0253909) in view of Rahmes et al. (US 2013/0202193) and Wolf et al. (US 2020/0050839) as applied to claims 1 and 8 above, and further in view of Zhao et al. (US 2015/0172717).
Regarding claim 6, Chen as modified by Rahmes and Wolf does not teach/suggest: The method of claim 1, further comprising decoding the depth image from a received bitstream. Zhao, however, teaches/suggests decoding the depth image from a received bitstream (Zhao [0024]: “A video decoder receives the 3D video bitstream and decodes the texture components and depth maps to reconstruct the 3D video data.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the depth map of Chen as modified by Rahmes and Wolf to be decoded from a bitstream as taught/suggested by Zhao to reconstruct the 3D video data.

Claim 13 recites limitations similar in scope to those of claim 6 and is rejected for the same reason(s).
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
Applicant argues “whether Wolf can be properly considered analogous art ... one of ordinary skill in the art would not look to robotic object-recognition techniques to solve video decoding/encoding problems.” See Remarks, pg. 6.

    PNG
    media_image1.png
    310
    609
    media_image1.png
    Greyscale

Examiner respectfully disagrees. Chen discloses a correspondence between pixels and voxels of a 3D object represented by a point cloud generated from a depth image (para. [0039]). Rahmes discloses adding a point to fill a gap/void (voxel 606 of Fig. 6, reproduced above). It’s implicit to not add a point if there are no gaps/voids to fill.

Wolf, on the other hand, discloses determining if the depth difference between two adjacent pixels exceeds a threshold, i.e., they belong to two different objects, to segment the image. As seen in Fig. 6, the depth difference would be zero when there are no gaps/voids. In view of Rahmes and Wolf, when the depth difference is greater than zero (the claimed first value), i.e., there is a gap/void to fill, and less than a threshold (the claimed second value), i.e., the gap/void is within the 3D object, add points to fill the gap/void. Wolf, in view of Chen and Rahmes, is needed to teach/suggest if there are gaps/voids within the 3D object to fill.

Applicant further argues “the relied-upon portion of Wolf only teaches that if the first value is exceeded, there's multiple objects, and if the first value is below the threshold (not exceeded), there's a single object ... Wolf lacks the required other value.” See Remarks, pp. 6-7.

Examiner respectfully disagrees. In view of Rahmes and Wolf, when the depth difference is greater than zero (the claimed first value), i.e., there is a gap/void to fill, and less than a threshold (the claimed second value), i.e., the gap/void is within the 3D object, add points to fill the gap/void.

Applicant further argues “the three references fail to disclose, teach, or suggest ‘a number of additional points depending on the difference of depth,’ as now recited in independent claims 1 and 8.” See Remarks, pg. 7.

Examiner respectfully disagrees. As seen in Fig. 6, the depth difference would be in a unit of voxels. In view of Rahmes and Wolf, the number of points to add would correspond to the number of voxels of the depth difference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0371348 – classifying additional lidar points
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611